Citation Nr: 0529849	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  02-04 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a neck 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1944 to 
August 1946, and from October 1950 to December 1950.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The RO denied the claim for 
service connection for residuals of a concussion from an in-
service jeep accident.  In its discussion of the issue, the 
RO made findings pertaining to residuals of a head injury due 
to an in-service jeep accident, and findings pertaining to a 
neck disorder as a result of an in-service jeep accident.  
Therefore, the Board has characterized the issues as listed 
on the title page.  In November 2003, the Board remanded the 
appeal for further development.

In December 1998, the veteran filed a claim for service 
connection for a concussion as a result of an in-service jeep 
accident.  In both October 1999 and April 2000 rating 
decisions, the RO denied service connection for residuals of 
a concussion from a jeep accident, finding that the claim was 
not well-grounded.  Pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), in September 2001, the RO 
readjudicated the veteran's claim.  As a result, the issue 
remains one of service connection, and not new and material 
evidence.  

On his December 1998 application for VA benefits, the veteran 
appears to be filing a claim for pension based on prostate 
cancer, nervous tension, and memory loss.  The Board observes 
that no adjudication has been made regarding this claim.  
Therefore, the issue is referred to the RO for appropriate 
action.  

On October 27, 2005, the Board granted the veteran's motion 
to advance the appeal on the docket pursuant to the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In November 2003, the Board remanded the appeal, in part, for 
the RO to obtain service hospital records from Schofield 
Barracks Base Hospital in Oahu, Hawaii, for the month of 
August 1945.  Accordingly, in May 2004, the RO submitted a 
request to the National Personnel Records Center (NPRC).  In 
response, NPRC stated that the case is fire related and 
clinical records would have been maintained in the personnel 
file, and suggested that the RO make another request using 
code M05 (indicating that the records are not located at the 
Records Management Center).  In December 2004, the RO 
submitted a request to NPRC using code M05.  NPRC responded 
by stating that the veteran's complete organization was 
needed in order to perform the search.  No further request by 
the RO is of record.

In June 2004, the veteran submitted a service hospital 
admission and disposition report dated September 1945 from 
APO (Army Post Office) 957 indicating the name of the 
hospital as 219 General.  

In addition, a July 1946 Special Orders report reflects that 
the veteran's record was being amended from HQ DET 57TH CA BN 
APO 952 (Headquarters Detachment 57th Coast Artillery 
Battalion Army Post Office 952) to HQ DET 58TH CA BN APO 954.

In light of the above, the Board observes that the RO should 
attempt to obtain hospital records from Schofield Barracks 
Base Hospital and any other hospital matching APO 957, to 
include 219 General, for the months of August and September 
1945.  The RO should make the request using code M05 and 
supplying the veteran's complete organizational information.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request that NPRC 
search for hospital records for the 
veteran from Schofield Barracks Base 
Hospital and any other hospital matching 
APO 957, to include 219 General, for the 
months of August and September 1945 using 
code M05.  The RO should provide NPRC 
with the veteran's organizational 
information as follows: HQ DET 57TH CA BN 
APO 952, and HQ DET 58TH CA BN APO 954.

The RO is reminded that efforts to obtain 
government records must continue until it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.  
Should the RO reach either or both 
conclusions, it must so state in a notice 
to the veteran and his representative.  

2.  After the foregoing, the RO should 
readjudicate the issues of entitlement to 
service connection for residuals of a 
head injury and entitlement to service 
connection for residuals of a neck 
injury.  

3.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



